Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 1 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 11088179. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of the present application is met by claim 1 of the patent. Claim 1 of the present application is broader than claim 1 of the patent. It would have been obvious that claim 1 of the present application corresponds to and is patently indistinct from claim 1 of the patent.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1, 4, 10-12 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20150131020 ).

Regarding claim 1, Chang (US 20150131020 ) teaches a liquid crystal display device comprising (Fig. 1(100), a display panel 100, [0012], the display panel may be used in liquid crystal display (LCD) apparatus): a display panel having a plurality of input ends to receive data signal ({0023] FIG. 1 schematically shows a plan view of a display panel 100 having an array of pixels, [0023], In the layout of the display panel, the data lines 150 are vertical column wires, and the pixels are arranged in a matrix with m rows and n columns [0026], sub-pixel can be defined at the intersection of each scan line 140 and each data line 1&0,); at least one signal generator having a plurality of output ends to supply the data signal to the input ends of the display panel respectively ([0026], the data lines 150 are vertical wires configured for delivering the display data signals from a data driver to drive the pixels, , [0023[, note the data lines 150 are vertical column wires, and it is obvious that the data driver should have plurality of points from which the data lines 150 originate to extend to subpixels via display ); a plurality of wires connecting the output ends of the at least one signal generator to the input ends of the display panel respectively, the wires having lengths measured between the output ends of the at least signal generator and the input ends of the display panel respectively([0023], [0026], the data lines 150 are vertical column wires configured for delivering the display data signals from a data driver to drive the pixels, it is obvious that the data lines must extend through the display 100 to connect with subpixels, and it is obvious that the data driver should have plurality of points from which the data lines 150 originate to extend to subpixels via display )).
Chang does not specifically teach the length of wires being different from each other according location ends of the at least one signal generator
Chang teaches  the length of wires being different from each other according location ends of the at least one signal generator (0023], [0026], the data lines 150 are vertical column wires configured for delivering the display data signals from a data driver to drive the pixels, note that both location of pixels and the origin of data lines 150 in a driver could vary because of location and design choice respectively, Thus it would have been obvious to one of ordinary skill in that art to utilize the varying location of pixels in the display along with the data driver to achieve the desired variable wiring, because the different locations of pixels in the display dictates different length of wiring from the data driver as taught by Chang).
Regarding claim 4,  Chang does not specifically teach the wires include a first set of the wires and a second set of the wires that is symmetrically arranged relative to the first set of the wires with respect to a center axis of the at least one signal generator.
Chang teaches the wires include a first set of the wires and a second set of the wires that is symmetrically arranged relative to the first set of the wires with respect to a center axis of the at least one signal generator (0023], [0026], the data lines 150 are vertical column wires configured for delivering the display data signals from a data driver to drive the pixels, note that it is obvious for the data lines 150 in a driver and the display to be arranged in a desired manner. Thus, it would have been obvious to one of ordinary skill in that art to utilize the varying arrangement of data lines as needed because the different locations of pixels in the display dictates different length of wiring from the data driver as taught by Chang).

Regarding claim 10-12, and 16,  Chang does not specifically teach wherein the wires include a first set of the wires, a second set of the wires and a center wire that is disposed between the first set of the wires and the second set of the wires, wherein the first set of wires is symmetrically arranged relative to the second set of wires with respect to the center wire.
Chang  teaches wherein the wires include a first set of the wires, a second set of the wires and a center wire that is disposed between the first set of the wires and the second set of the wires , wherein the first set of wires is symmetrically arranged relative to the second set of wires with respect to the center wire (0023], [0026], the data lines 150 are vertical column wires configured for delivering the display data signals from a data driver to drive the pixels, note that it is obvious for the data lines 150 in a driver and the display to be arranged in a desired manner. Thus, it would have been obvious to one of ordinary skill in that art to utilize the varying arrangement of data lines as needed because the different locations of pixels in the display dictates different length of wiring from the data driver as taught by Chang).
Allowable Subject Matter
6.	Claim 2-3, 5-9, 13-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art does not teach the wires extend outside the display panel between the output ends of the at least one signal generator and the input ends of the display panel.
Regarding claim 3, the prior art does not teach wherein the length of the wires becomes longer as the output ends being located father away from a middle portion of the at least one signal generator.
Regarding claim 5, the prior art does not teach wherein the first set of the wires and the second set of the wires each have a first wire section that is electrically connected to a respective one of the output ends of the at least one signal generator and a second wire section that is electrically connected to the first wire section and a respective one of the input ends of the display panel.
Regarding claim 13, the prior art does not teach wherein the first set of the wires and the second set of the wires each have a first wire section that is electrically connected to a respective one of the output ends of the at least one signal generator and a second wire section that is electrically connected to the first wire section and a respective one of the input ends of the display panel.
Regarding claim 17, the prior art does no teach wherein at least one signal generator includes a first signal generator having a first set of the output ends and a second signal generator having a second set of the output ends, and the wires includes a plurality of first wires electrically connecting the first set of the output ends of the first signal generator to a first set of the input ends of the display panel and a plurality of second wires electrically connecting the second set of the output ends of the second signal generator to a second set of the input ends of the display panel.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         	August 22, 2022